Citation Nr: 0119788	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension in the calculated amount of $24,141.00. 
 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Little Rock, Arkansas, Regional Office (hereinafter 
RO). 


FINDINGS OF FACT

1.  The veteran was awarded pension benefits effective from 
May 1998 by a July 1998 rating decision; at that time and in 
multiple letters thereafter, the veteran was notified that as 
a condition of this award, it was his responsibility to 
report any changes in income; he had been notified earlier by 
letter dated in March 1998 that his claim for pension was 
being denied due to excess income.

2.  Income verification from the Social Security 
Administration revealed the payment benefits from this agency 
effective from August 1, 1998; the veteran did not report the 
receipt of this income to the VA, giving rise to the 
overpayment in question.  

3.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which he was not entitled; his actions created 
the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $24,141.00 is precluded by a finding 
of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The veteran, as will be explained below, has been notified of 
the evidence required for a grant of his claim, to include by 
letters dated in June and August 2000, the January 2001 
decision of the Committee, and the March 2001 statement of 
the case.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The necessary evidence from 
the Social Security Administration (hereinafter SSA) has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  As such, 
the Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Legal Criteria 

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government. 38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2000).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

III. Analysis

As an initial matter, the veteran does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA pension benefits based on incorrect 
information that was, as will be explained below, supplied by 
the veteran.  Thus, the Board finds that the indebtedness in 
the calculated amount of 24,141.00 was properly established.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

Briefly summarizing the facts, the veteran filed a claim for 
pension benefits received at the RO in March 1998 in which he 
indicated that his only monthly income was $918.00 of 
unemployment benefits.  By letter dated in March 1998, the 
veteran was notified that this income exceeded the allowable 
amount for receipt of VA pension.  Thereafter, the veteran 
submitted documentation in June 1998 which indicated that his 
unemployment benefits were terminated effective from May 
1998.  By rating action dated in July 1998, the RO granted 
pension benefits effective from May 1998.  In the July 1998 
letter notifying the veteran of this award, the veteran was 
notified that it was his responsibility to report any changes 
in income.  Other letters to the veteran from the RO also 
informed the veteran that his pension award was dependent on 
his level of income, and of his responsibility in reporting 
any income changes.  More specifically, these letters 
specifically reflect the veteran reporting no Social Security 
income. 

By letter dated in June 2000, the RO informed the veteran 
that it had become aware of the fact that he was receiving 
Social Security benefits of $1,119.00 per month from December 
1999, and that the veteran was to provide documentation from 
the SSA if he believed this information was incorrect.  
Additional information from the SSA obtained in August 2000 
indicated that their award of benefits was made effective 
from August 1998, and the veteran was notified by letter 
dated in August 2000 of this fact.  This letter also informed 
him that as a result of the receipt of Social Security 
benefits, the VA was proposing to terminate his pension award 
effective from September 1, 1998, and that this adjustment 
would result in an overpayment.  He was told that he had 60 
days to submit evidence showing that his pension award should 
not be terminated.  No such evidence was received from the 
veteran, and by letter dated in October 2000, the veteran was 
informed that his pension award had been terminated effective 
from September 1, 1998, because his income exceeded the 
allowable amount for receipt of VA pension.  This resulted in 
the overpayment in question of $24,141.00, of which the 
veteran was notified by letter from the VA Debt Management 
Center dated in November 2000. 

Thereafter, the veteran requested a waiver of the overpayment 
in question.  He indicated that that he had applied for 
Social Security benefits at the time he applied for VA 
pension benefits, and that he was told by SSA officials that 
he could receive both the VA pension award and his Social 
Security benefits.  He also contended that it was financially 
"impossible" for him to repay the debt, and submitted a VA 
Financial Status Report (VA Form 20-5655) to support his 
assertion.  The Committed denied this request in a January 
2001 decision which found that the failure of the veteran to 
inform the VA of the change in income represented by his 
Social Security Award demonstrated bad faith because he knew 
his pension award was dependent on his level of income.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the veteran to report receipt of his 
Social Security award involved an intent to seek an unfair 
advantage, thereby constituting bad faith on his part.  The 
Board notes that when it considers whether the veteran 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The veteran has essentially contended that the debt in 
question should be waived because he was informed by SSA 
officials that he was entitled to receive concurrent Social 
Security and VA benefits.  He also claims that payment of the 
debt in question would result in undo financial hardship, as 
he has a severe medical disability that prevents him from 
working.  However, notwithstanding the information 
purportedly supplied by officials with the SSA, despite clear 
notification by the RO of the duty to do so, the evidence 
indicates that the veteran deliberately failed to report 
receipt of the Social Security income in question and 
continued to receive VA benefits based on incorrect and false 
reports of income.  As noted above, it is the responsibility 
of a pension recipient to notify VA of all circumstances that 
will affect entitlement to receive the rate of the benefit 
being paid, and such notice must be provided when the 
recipient acquires knowledge that his or her income has 
changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) (2000).  The 
evidence makes it abundantly clear that the veteran was 
informed specifically and repeatedly of the responsibility of 
reporting changes in his income but he failed to do so.  The 
Board further observes parenthetically that even if the 
veteran did not read the instructions from VA, persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that he was not entitled to.  The veteran was fully 
informed of VA action to be taken if he improperly reported 
his income, and he thus clearly had knowledge of the likely 
consequences of his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of his award of 
Social Security benefits in order to retain the full amount 
of VA disability pension benefits that he was receiving.  
That is, the veteran, in an unfair and deceptive manner, 
refused to inform the VA accurately of his income so that he 
could wrongfully continue to receive VA benefits to which he 
was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the income in question to VA, 
despite repeated notices by VA regarding his responsibility 
to timely report changes in his income.  Further evidence of 
the veteran's knowledge in this regard is the fact that he 
had been informed that his VA pension award was denied in 
March 1998 due to the receipt of excessive income.  This 
leads the Board to the conclusion that the veteran's actions 
in the creation of the current overpayment were intentional, 
as he clearly knew that his pension award was dependent on 
his level of income.  If so, his actions could have been for 
no other purpose than to gain unfair advantage in his 
dealings with VA.  He was successful in this respect, as 
evidenced by the current overpayment.  Thus, the Board is 
compelled to find that the veteran engaged in bad faith in 
the creation of the overpayment at issue.  

Concerning the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (2000).  In short, the Board's finding of bad faith 
precludes the granting of waiver of recovery of the 
overpayment of death pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).


ORDER

Entitlement to a waiver of recovery of an overpayment of 
pension in the calculated amount of $24,141.00 is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

